EXHIBIT 10.01

CREDIT AGREEMENT
 


This CREDIT AGREEMENT (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this "Agreement") is made as of May 16,
2007, by and between SAN HOLDINGS, INC., a Colorado corporation (the "Company"),
and SUN CAPITAL PARTNERS II, LP, as administrative agent (in such capacity,
“Administrative Agent” or “Agent”) and as a lender (in such capacity, the
“Lender”).


WHEREAS, pursuant to the terms of this Agreement, Lender has agreed to extend
loans to the Company.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
Section 1. The Loans; Authorization and Closing.
 
1.A. The Transaction.
 
All loans and advances from the Lender to the Company under this Agreement (the
"Loans") shall be made against and evidenced by the Company’s promissory note or
notes payable to the order of the Lender in the aggregate principal amount of
$10,000,000.00 (the “Maximum Credit”), such notes to be in the form of Exhibit A
attached hereto (collectively, the "Note").


On the Closing Date, the Lender shall advance to the Company a Loan in the
amount set forth in the Initial Notice of Borrowing executed and delivered by
the Company to the Administrative Agent on the date of this Agreement.


Lender may, in its sole discretion, provide additional Loans to the Company from
time to time up to the Maximum Credit. The Company shall not request any Loan
which, when taken together with the Loans then outstanding, would exceed the
Maximum Credit; provided that the Company may re-borrow pursuant to the terms
set forth herein any amount that has been repaid. Each request by the Company
for, and the making by the Lender of, any Loan shall constitute a reaffirmation
by the Company of the terms hereof (including, without limitation, a re-making
by the Company of the representations and warranties contained herein). At the
time of any additional Loan made by the Lender to the Company, the Lender shall
be entitled to receive, and the Company shall be obligated to deliver,
representations and warranties in addition to those contained herein and all
other information and documentation as Lender may reasonably request.


The Company agrees and acknowledges that the Lender shall have no obligation to
make additional Loans to the Company.


 
 

--------------------------------------------------------------------------------

 
The Lender agrees that notwithstanding the fact that the Note is in the
principal amount of the Maximum Credit, it shall evidence only the actual unpaid
principal balance of Loans made under this Agreement. All Loans made against the
Note and the status of all amounts evidenced by the Note shall be recorded by
the Lender on its books and records or, at its option in any instance, endorsed
on a schedule to the Note and the unpaid principal balance and status so
recorded or endorsed by the Lender shall be prima facie evidence in any court or
other proceeding brought to enforce the Note of the principal amount remaining
unpaid thereon and the status of the Loans evidenced thereby, absent manifest
error; provided that the failure of the Lender to record any of the foregoing
shall not limit or otherwise affect the obligation of the Company to repay the
principal amount of the Note together with accrued interest thereon.  The Lender
agrees that if it transfers or assigns the Note, the Lender will stamp thereon a
statement of the actual principal amount evidenced thereby at the time of
transfer. The Company agrees that in any action or proceeding instituted to
collect or enforce collection of the Note, the amount shown as owing to the
Lender on its records shall be prima facie evidence of the unpaid balance of
principal and interest on the Note, absent manifest error.


The Company hereby waives diligence, presentment, protest and demand and notice
of protest and demand, dishonor and nonpayment of the Loans or the Note, and
expressly agrees that the Loans and the Note, or any payment hereunder or
thereunder, may be extended from time to time and that the Lender may accept
security for the Loans and the Note or release security for the Loans and the
Note, all without in any way affecting the liability of the Company hereunder
and thereunder.
 
1.B. Interest. Interest shall accrue on the Loans outstanding at a rate of
fifteen percent (15.0%) per annum. Interest on the Loans shall be payable in
kind (i) monthly in arrears on the first Business Day of each month, commencing
with the month immediately following the Closing Date, (ii) upon repayment of
the Loans in full and (iii) upon termination of this Agreement, whether by
acceleration or otherwise. Interest paid in kind shall be added to the
outstanding principal balance of the Note as of any of the foregoing payments
dates and thereafter shall be treated as outstanding principal under the Note.


1.C. Reserved.


1.D. Procedure for Borrowing and Notice of Borrowing.


(i) Each request for a Loan shall be made by notice, given not later than noon
(New York time) one (1) Business Date prior to the date of the proposed Loan, by
the Company to the Administrative Agent. Each such notice of a requested Loan
shall be by telephone, confirmed immediately in writing (by facsimile or
otherwise as permitted hereunder), in substantially the form of Exhibit B
attached hereto (a “Notice of Borrowing”), specifying therein the requested (a)
date of such borrowing, which in all events shall be a Business Day and
(b) aggregate principal amount of such Loan, and containing such
representations, warranties and information as the Administrative Agent shall
require, including, without limitation, the following representations by the
Company:


(I) all representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such Loan as if then made;


 
-2-

--------------------------------------------------------------------------------

 
(II) no Event of Default shall have occurred and be continuing or would result
from the making of the requested Loan as of the date of such request; and


(III) after giving effect to such Loan, the aggregate amount of outstanding
Loans and shall not exceed the Maximum Credit.


(ii) The proceeds of all Loans made pursuant to this Agreement are to be funded
by the Administrative Agent by wire transfer to the account designated by the
Company below (the “Disbursement Account”):


Bank:
Wells Fargo Bank, N.A.
Bank Address:
MAC C7300-081
Wells Fargo Center, 8th Floor
1700 Lincoln Street
Denver, Colorado 80203
ABA No.:
102-000-076
Account No.:
2758004514
Acct. Name:
San Holdings, Inc.
Reference:
Sun Loan

 
or to such other account as the Company may from time to time specify to the
Administrative Agent by prior written notice, with the consent of the
Administrative Agent to such other account.


(iii)  The proceeds of any Loan shall be used by the Company solely to lend the
proceeds thereof to Sanz Inc., a Colorado corporation (“Borrower”), a
wholly-owned subsidiary of the Company, for the Borrower’s working capital
purposes, except for (x) the proceeds of the initial Loan, a portion of which
shall be used by the Company to repay in full all obligations it owes to Harris
N.A. and (y) a portion of the proceeds of any Loan may be used by the Company to
pay its reasonable out-of-pocket operating expenses incurred in its ordinary
course of business.


   1.E. Payments of Principal and other Amounts.


The Company shall pay to the Administrative Agent, for the benefit of the
Lender, the principal amount of all outstanding Loans, together with any accrued
interest and unpaid interest thereon, ON DEMAND, but in no case later May 16,
2012. Any demand for payment shall be made in writing to the Company, except for
(x) any demand in connection with an Event of Default under 1.F.(ii), which
demand shall occur automatically without any writing or other type of notice
upon the occurrence of any Event of Default set forth in Section 1.F.(ii) or (y)
any demand on May 16, 2012, which demand shall occur automatically without any
writing or other type of notice.


The Company may, at any time and from time to time without premium or penalty,
pay all or any portion of the outstanding principal amount of, or interest on,
the Loans.


 
-3-

--------------------------------------------------------------------------------

 
In the absence of an Event of Default, payments in connection with the Loans
shall be applied (i) first, to the payment of accrued interest on the Loans
until all such interest is paid, (ii) second, to the repayment of the principal
amount of the Loans outstanding and (iii) third, to the payment of Fees and
Expenses (as defined in Section 3.B. of this Agreement).


During the existence of an Event of Default, payments in connection with the
Loans shall be applied (i) first, to the payment of Fees and Expenses until such
Fees and Expenses are paid in full, (ii) second, to the payment of accrued
interest on the Loans until all such interest is paid, and (iii) third, to the
repayment of the principal amount of the Loans outstanding.


1.F. Events of Default. For purposes of this Agreement, an “Event of Default”
shall be deemed to have occurred if:


(i) the Company fails to pay when due and payable (whether at maturity or
otherwise) the full amount of interest then accrued, due and payable on the
Loans, or the full amount of any principal payment on the Loans, or the full
amount of any Fees and Expenses, and such failure to pay is not cured within
five (5) business days after the occurrence thereof;


(ii) the Company makes an assignment for the benefit of creditors or admits in
writing its inability to pay its debts generally as they become due; or an
order, judgment or decree is entered adjudicating the Company bankrupt or
insolvent; or any order for relief with respect to the Company is entered under
the Federal Bankruptcy Code; or the Company petitions or applies to any tribunal
for the appointment of a custodian, trustee, receiver or liquidator of the
Company, or of any substantial part of the assets of the Company, or commences
any proceeding relating to the Company under any bankruptcy reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company and either (A) the Company by any
act indicates its approval thereof, consent thereto or acquiescence therein or
(B) such petition, application or proceeding is not dismissed within 60 days;


(iii) reserved;


(iv) there is a default in any agreement with respect to indebtedness of
$100,000 or more to which the Company is a party and such default (i) occurs at
the final maturity of the obligations thereunder, or (ii) results in a right by
the other party thereto, irrespective of whether exercised, to accelerate the
maturity of such person’s obligations thereunder, to terminate such agreement,
or to refuse to renew such agreement pursuant to an automatic renewal right
therein, provided that, if the Senior Lender waives any “event of default” under
the Senior Loan Agreement, such waiver shall be effective for purposes of this
clause (iv);


(iv) the Company is sold to a third party or group of third parties pursuant to
which such party or parties acquire (i) capital stock of the Company possessing
the voting power to elect a majority of the board of directors of the Company
(whether by merger, consolidation, sale, or transfer of the Company's capital
stock) or (ii) all or substantially all the Company's assets determined on a
consolidated basis;


 
-4-

--------------------------------------------------------------------------------

 
(v)  any of the following shall have occurred: (a) a material adverse change in
the business prospects, operations, results of operations, assets, liabilities
or condition (financial or otherwise) of the Company, (b) a material impairment
of the Company’s ability to perform its obligations under this Agreement or the
Note, or of the Lender's ability to enforce the Company's obligations under this
Agreement or the Note;


(vi) any representation or warranty made by the Company in any Loan Document is
untrue or incorrect in any material respect as of the date when made or deemed
made; or


(vii) the Company shall fail to perform, keep or observe any covenant,
agreement, provision, term or condition contained in any Loan Documents and such
failure shall continue after the expiration of any applicable grace period
therefor.


Any of the foregoing shall constitute an Event of Default regardless of the
reason or cause for any such Event of Default and whether it is voluntary or
involuntary or is effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body.


1.G. Consequences of Events of Default.


If any Event of Default has occurred and is continuing, the interest rate on the
Loans and any other amounts owing under any of the Loan Documents shall increase
immediately by an increment of two percent (2.0%) per annum. Any increase of the
interest rate resulting from the operation of this subparagraph shall terminate
as of the close of business on the date on which no Events of Default exist
(subject to subsequent increases pursuant to this subparagraph).


If an Event of Default under Section 1.F.(ii) has occurred and is continuing,
the aggregate principal amount of the Loans (together with all accrued interest
and unpaid interest thereon and all other amounts due and payable with respect
thereto, including, without limitation, the Fees and Expenses) shall become
immediately due and payable without any action on the part of the Administrative
Agent or the Lender, and the Company shall immediately pay to the Administrative
Agent all amounts due and payable with respect to the Loans, all accrued
interest and unpaid interest thereon and all other amounts due and payable with
respect thereto, including, without limitation, the Fees and Expenses.


If any Event of Default other than one arising under 1.F.(ii) has occurred and
is continuing, the aggregate principal amount of the Loans (together with all
accrued interest and unpaid interest thereon and all other amounts due and
payable with respect thereto, including, without limitation, the Fees and
Expenses) shall become immediately due and payable at the option of the
Administrative Agent or the Lender, and if such option is elected, the Company
shall immediately pay to the Administrative Agent all amounts due and payable
with respect to the Loans, all accrued interest and unpaid interest thereon and
all other amounts due and payable with respect thereto, including, without
limitation, the Fees and Expenses.


 
-5-

--------------------------------------------------------------------------------

 
The Administrative Agent and the Lender shall also have any other rights which
any such person may have been afforded under any contract or agreement at any
time and any other rights which any such person may have pursuant to applicable
law.


1.H. Conditions to Lender's Obligations. The obligations of the Lender under
this Agreement are, at the option of the Lender, subject to satisfaction of the
following conditions precedent on or before the Closing Date:
 
(i) the Company shall duly authorize, execute and deliver to the Administrative
Agent this Agreement, the Note and such other documents, agreements,
certificates and/or assignments as the Administrative Agent may request;


(ii)  the Company shall deliver to the Administrative Agent such other documents
relating to the transactions contemplated by this Agreement as the
Administrative Agent or its counsel may request; and,


(iii) the representations and warranties of the Company contained herein shall
be true in correct in all material respects on the Closing Date.


1.I. The Closing. The closing of the transactions contemplated by this Agreement
(the "Closing") shall take place at the offices of Kirkland & Ellis, 200 East
Randolph Drive, Chicago, Illinois at 1:00 p.m. (Chicago time) on the date
hereof, or at such other place or on such other date as may be mutually
agreeable to the Company and the Administrative Agent.
 
Section 2. Representations and Warranties of the Company. As a material
inducement to the Administrative Agent and the Lender to enter into this
Agreement and to make the Loans hereunder, the Company hereby represents and
warrants that:
 
2.A. Organization and Corporate Power. The Company is a corporation company duly
organized, validly existing and in good standing under the laws of the State of
Colorado and is qualified to do business in every jurisdiction in which its
ownership of property or conduct of business requires it to qualify. The Company
has all requisite corporate power and authority and all material licenses,
permits and authorizations necessary to own and operate its properties, to carry
on its businesses as now conducted and presently proposed to be conducted and to
carry out the transactions contemplated by this Agreement.
 
2.B. Authorization; No Breach. The execution, delivery and performance of this
Agreement and all other agreements and instruments (including, without
limitation, the Note) contemplated hereby to which the Company is a party (the
"Loan Documents") have been duly authorized by the Company. Each of the Loan
Documents constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms. The execution and delivery by the Company of the
Loan Documents, the issuance of the Note hereunder, and the fulfillment of and
compliance with the respective terms hereof and thereof by the Company, do not
and shall not (i) conflict with or result in a breach of the terms, conditions
or provisions of, (ii) constitute a default under, (iii) result in the creation
of any lien, security interest charge or encumbrance upon the Company’s
securities or assets pursuant to, (iv) give any third party the right to modify,
terminate or accelerate any obligation under, (v) result in a violation of, or
(vi) require any authorization, consent, approval, exemption or other action by
or notice to any court or administrative or governmental body pursuant to, the
Loan Documents, or any material law, statute, rule or regulation to which the
Company is subject, or any material agreement, instrument, order, judgment or
decree to which the Company is subject, except for those that have already been
obtained as of the date hereof. 
 
 
-6-

--------------------------------------------------------------------------------

 
2.C. Litigation. There is no pending or, to the Company's knowledge, threatened
action or proceeding affecting the Company before any court, governmental agency
or arbitrator, which may materially adversely affect the Company’s financial
condition or operations or which purports to affect the legality, validity, or
enforceability of this Agreement, the Note or any of the other Loan Documents.
 
2.D. Reserved.
 
2.E. No Encumbrances. The Company has good and indefeasible title to its assets,
free and clear of all liens, security interests or other types of encumbrances
or security arrangements.
 
2.F. Insurance. The Company maintains the insurance required under the Senior
Loan Agreement as in effect on the Closing Date.
 
Section 3. Miscellaneous.
 
3.A. Remedies. The Administrative Agent and the Lender shall have all rights and
remedies set forth in this Agreement and all rights and remedies which such
person has been granted at any time under any other agreement or contract and
all of the rights which it has under any law. The Administrative Agent and the
Lender shall be entitled to enforce any rights under any provision of this
Agreement specifically (without posting a bond or other security) to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.
 
3.B.Fees and Expenses. The Company agrees to pay to the Administrative Agent on
demand each of the following (collectively, the “Fees and Expenses”): all
out-of-pocket costs and expenses (including, without limitation, attorneys fees
and expenses) of the Administrative Agent and the Lender in connection with the
preparation, execution, delivery and administration of this Agreement, the other
Loan Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any proposed or actual
amendment, supplement or waiver to any Loan Document), and all out-of-pocket
costs and expenses (including, without limitation, attorneys fees and expenses)
incurred by the Administrative Agent and the Lender after an Event of Default in
connection with the collection of the Loans and/or the enforcement of this
Agreement, the other Loan Documents or any such other documents. In addition,
the Company agrees to pay, and to save the Administrative Agent and the Lender
harmless from all liability for, any fees of the Company's auditors in
connection with any exercise by the Administrative Agent and the Lender of their
rights under this Agreement and any of the other Loan Documents. The obligations
of the Company provided for in this Section shall survive repayment of the Loans
and the termination of this Agreement.
 
 
-7-

--------------------------------------------------------------------------------

 
3.C.Place of Payments with Respect to the Note. All payments to be made to the
Administrative Agent, for the benefit of the Lender, with respect to the Note
shall be delivered to the Administrative Agent via wire transfer to the
following account of the Administrative Agent at:


Bank:
Wachovia Bank
Bank Address:
Boca Raton, Florida
ABA No.:
063-000-021
Account No.:
2000029360240
Reference:
Sun Capital Partners II, LP loan to SAN Holdings, Inc.

 
or to such other person or account as the Administrative Agent may from time to
time specify to the Company by prior written notice. All such payments shall be
made in the lawful money of the United States of America in immediately
available funds.


3.D.Amendments. The provisions of this Agreement may be amended and waived only
with the prior written consent of the Company, the Adminstrative Agent and the
Lender.


3.E. Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, regardless of any
investigation made by the Administrative Agent, the Lender or on such person’s
behalf.
 
3.F. Successors and Assigns. This Agreement and any other document referred to
herein shall be binding upon and inure to the benefit of and be enforceable by
the Administrative Agent, the Lender, the Company and their respective
successors and assigns, except that the Company may not assign its rights under
this Agreement and any other Loan Document without the prior written consent of
the Administrative Agent. The Lender or the Administrative Agent may, without
the Company’s consent, assign its rights and delegate its obligations under this
Agreement and any other Loan Document and further may assign, or sell
participations in, all or any part of the Loans or any other interest herein to
another financial institution or other person, in which event, the assignee or
participant shall have, to the extent of such assignment or participation, the
same rights and benefits as it would have if it were Lender, except as otherwise
provided by the terms of such assignment or participation.
 
3.G. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
3.H. Counterparts; Facsimile Signature. This Agreement may be executed in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement. This Agreement may be executed by facsimile signature.
 
 
-8-

--------------------------------------------------------------------------------

 
3.I. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word "including" in this Agreement shall be by way of
example rather than by limitation.
 
3.J. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits and schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.
 
3.K. Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (a) when received if given in person, (b) on the date of transmission if
sent by telex, telecopy or other wire transmission (with answer back
confirmation of such transmission), (c) upon delivery, if delivered by a
nationally known commercial courier service providing next day delivery service
(such as Federal Express), or (d) upon delivery, or refusal of delivery, if
deposited in the U.S. mail, certified or registered mail, return receipt
requested, postage prepaid:
 

  To the Company:  SAN Holdings, Inc.

    9800 Pyramid Court, Suite 130

    Englewood, Colorado 80112

    Attention: Chief Executive Officer and Controller

    Facsimile: (303) 814-0693

 

 
With a copies to:
Sun Capital Partners, Inc.

    5200 Town Center Circle, Suite 407

    Boca Raton, Florida 33486

    Attention: C. Deryl Couch and Brian Urbanek

    Facsimile: (561) 394-0540

     

                      and

 

   
Kirkland & Ellis LLP

   
200 East Randolph Drive

   
Chicago, Illinois 60601

   
Attention: Douglas C. Gessner, P.C. and James C. Anderson

   
Facsimile: (312) 861-2200

 
 
-9-

--------------------------------------------------------------------------------

 
 
To Administrative
Agent or the

 
Lender, to:
Sun Capital Partners II, LP

c/o Sun Capital Partners, Inc.
5200 Town Center Circle, Suite 407
Boca Raton, Florida 33486
Attention: C. Deryl Couch and Brian Urbanek
Facsimile: (561) 394-0540



 
With a copies to:
Kirkland & Ellis LLP

   
200 East Randolph Drive

   
Chicago, Illinois 60601

   
Attention: Douglas C. Gessner, P.C. and James C. Anderson

Facsimile: (312) 861-2200 


or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.


3.L. Usury Laws. It is the intention of the Company and the Lender to conform
strictly to all applicable usury laws now or hereafter in force, and any
interest payable under this Agreement shall be subject to reduction to the
amount not in excess of the maximum legal amount allowed under the applicable
usury laws as now or hereafter construed by the courts having jurisdiction over
such matters. If the maturity of the Loans is accelerated by reason of an Event
of Default or otherwise, then earned interest may never include more than the
maximum amount permitted by law, computed from the date hereof until payment,
and any interest in excess of the maximum amount permitted by law shall be
canceled automatically and, if theretofore paid, shall at the option of the
Lender either be rebated to the Company or credited on the principal amount of
the Loans, or if the Loans have been paid, then the excess shall be rebated to
the Company. The aggregate of all interest (whether designated as interest,
service charges, points or otherwise) contracted for, chargeable, or receivable
under this Agreement shall under no circumstances exceed the maximum legal rate
upon the unpaid principal balance of the Loans remaining unpaid from time to
time. If such interest does exceed the maximum legal rate, it shall be deemed a
mistake and such excess shall be canceled automatically and, if theretofore
paid, rebated to the Company or credited on the principal amount of the Loans,
or if the Loans have been repaid, then such excess shall be rebated to the
Company.


3.M. Reserved.


Section 4. Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:


“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks in New York, New York are required or permitted by law to
close.
 
“Closing Date” means May 16, 2007.
 
 
-10-

--------------------------------------------------------------------------------

 
“Loan Documents” means this Agreement, the Note and all other documents,
agreements, certificates, notices and instruments executed and/or delivered by
the Company in connection with the Loans or this Agreement.
 
“Senior Lender” means Wells Fargo Business Credit, Inc..
 
“Senior Loan Agreement” means that certain Credit and Security Agreement dated
May 31, 2001, by and between the Borrower and the Senior Lender, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
 
[remainder of this page intentionally left blank; signature page follows]
 
 
-11-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Credit Agreement on
the date first written above.
 
SAN HOLDINGS, INC.


By: /s/ Robert Ogden                                           
Name: Robert Ogden                                            
Title: CFO                                                               




SUN CAPITAL PARTNERS II, LP, as
Administrative Agent and the Lender


By: Sun Capital Advisors II, LP, its 
general partner


By: Sun Capital Partners, LLC, its
general partner


By: /s/ Michael McConnery                                 
Name: Michael McConnery                                  
Title: Vice President                                               




 
 

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF PROMISSORY NOTE
 
 
SAN HOLDINGS, INC.


PROMISSORY NOTE
 

 

May 16, 2007
$10,000,000.00

 
ON DEMAND, SAN HOLDINGS, INC., a Colorado corporation (the "Company"), hereby
promises to pay to the order of SUN CAPITAL PARTNERS II, LP (the "Lender"), the
principal amount of $10,000,000.00, or if less, the amount outstanding under the
Credit Agreement referred to below, together with interest thereon payable at
the times and at the rates and in the manner set forth in the Credit Agreement.


This Promissory Note (this "Note") is issued pursuant to that certain Credit
Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
by and among the Company and the Lender. The Credit Agreement contains terms
governing the rights of the Lender, and all provisions of the Credit Agreement
are hereby incorporated herein by reference. The undersigned agrees to pay to
the holder hereof all court costs and other reasonable expenses, legal or
otherwise, incurred or paid by such holder in connection with the collection of
this Note. It is agreed that this Note and the rights and remedies of the holder
hereof shall be construed in accordance with and governed by the laws of the
State of Delaware.


Upon the payment in full of all principal and accrued interest and unpaid
interest owed on this Note and the termination of the Credit Agreement, this
Note shall be surrendered to the Company for cancellation and shall not be
reissued.


The Company hereby waives presentment for payment, protest, demand, notice of
protest, notice of nonpayment and diligence with respect to this Note, and
waives and renounces all rights to the benefits of any statute of limitations or
any moratorium, appraisement, exemption, or homestead now provided or that
hereafter may be provided by any federal or applicable state statute, including
but not limited to exemptions provided by or allowed under the Federal
Bankruptcy Code, both as to itself and as to all of its property, whether real
or personal, against the enforcement and collection of the obligations evidenced
by this Note and any and all extensions, renewals, and modifications hereof.
 
* * * * *
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has executed and delivered this Promissory Note
on the date first above written.


SAN HOLDINGS, INC., a Colorado corporation


By: __________________________
Name:________________________
Title:_________________________


 
 

--------------------------------------------------------------------------------

 

Exhibit B


SAN HOLDINGS, INC.


FORM OF NOTICE OF BORROWING
 


Reference is made to that certain Credit Agreement dated as of May 16, 2007 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the "Credit Agreement"), by and between the undersigned (the
"Company"), the lenders party thereto from time to time, and Sun Capital
Partners II, LP, as the Administrative Agent and the Lender. Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement. This notice is given pursuant to Section 1.D of the
Credit Agreement. The Company hereby requests a Loan under the Credit Agreement
as follows:
 
The amount of the proposed Loan is $______________.
 
The requested borrowing date for the proposed Loan (which is a Business Day) is
_____________, 200__.
 
In connection with the proposed Loan, the Company hereby makes the
representations set forth in Section 1.D. to the Administrative Agent and the
Lender.


The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on _____________, 200__.
 



 
SAN HOLDINGS, INC.
 
By:_________________________________
Name:_______________________________
Title:________________________________
   



